EXHIBIT 99.1 For Immediate Release January 10, 2012 Jacksonville, Illinois Contact: Richard A. Foss Diana S. Tone President and CEO Chief Financial Officer (217) 245-4111 (217) 245-4111 JACKSONVILLE BANCORP, INC. ANNOUNCES QUARTERLY EARNINGS Jacksonville Bancorp, Inc. (NASDAQ Capital Market – JXSB) reported unaudited net income for the three months ended December 31, 2011, of $774,000, or $0.41 per share of common stock, basic and diluted, compared to net income of $734,000, or $0.39 per share of common stock, basic and diluted, for the three months ended December 31, 2010.Net income increased $40,000 due to an increase of $164,000 in net interest income and a decrease of $75,000 in the provision for loan losses, partially offset by a decrease of $13,000 in noninterest income and increases of $132,000 in noninterest expense and $54,000 in income taxes.During 2010, we completed our second step conversion from the mutual holding company form of organization to a full stock company.Per share information for the three and twelve months ended December 31, 2011, is based upon 1,891,760 and 1,890,449 average shares outstanding, respectively, compared to the three and twelve months ended December 31, 2010, based upon 1,883,328 and 1,903,336 average shares outstanding, respectively. The Company reported unaudited net income of $3,286,000, or $1.74 per share, basic and diluted, for the twelve months ended December 31, 2011, compared to net income of $2,066,000, or $1.09 per share, basic and $1.08 per share, diluted, for the twelve months ended December 31, 2010.Net income increased $1.2 million due to an increase of $1.4 million in net interest income and a decrease of $1.1 million in the provision for loan losses, partially offset by a decrease of $201,000 in noninterest income and increases of $238,000 in noninterest expense and $854,000 in income taxes. The increase in net interest income during 2011 reflected an increase of $338,000 in interest income and a decrease of $1.1 million in interest expense as compared to 2010.Net interest income has benefited from the continued low cost of funds on our deposits.The provision for loan losses decreased $1.1 million during 2011.Management reviews the allowance for loan losses quarterly and has determined the allowance for loan losses at December 31, 2011 to be adequate.The lower provision reflects stability in the asset quality of our loan portfolio.As a consequence, notwithstanding the lower provision expense, the allowance for loan losses increased to $3.3 million, or 1.9% of total loans, at December 31, 2011, from $3.0 million, or 1.7% of total loans, at December 31, 2010. Noninterest income decreased $201,000 during 2011 primarily due to decreases of $217,000 in net income from mortgage banking operations, $170,000 in gains on the sales of securities, and $78,000 in service charges on deposits, partially offset by an increase of $260,000 in commission income.Noninterest expense increased $238,000, primarily due to an increase of $364,000 in compensation and benefits expense, partially offset by a decrease of $189,000 in FDIC deposit insurance premiums.The $854,000 increase in income taxes reflects the higher level of taxable income during 2011 as compared to 2010, as well as higher state corporate tax rates. Total assets at December 31, 2011 increased to $307.3 million from $301.5 million at December 31, 2010.Total deposits at December 31, 2011 were $254.2 million, compared to $256.4 million at December 31, 2010.Total stockholders’ equity increased to $41.2 million at December 31, 2011 from $35.7 million at December 31, 2010.At December 31, 2011, Jacksonville Savings Bank exceeded its applicable regulatory capital requirements with Tier 1 leverage, Tier 1 risk-based capital, and total risk-based capital ratios of 10.4%, 15.4%, and 16.7%, respectively. Jacksonville Bancorp, Inc. is a Maryland chartered company.The Company is headquartered at 1211 West Morton Avenue, Jacksonville, Illinois.The Company’s operations are limited to its ownership of Jacksonville Savings Bank, an Illinois chartered savings bank, which operates six branch offices located in Morgan, Macoupin, and Montgomery Counties in Illinois.All information at and for the periods ended December 31, 2011, has been derived from unaudited financial information. This news release contains certain forward-looking statements within the meaning of the federal securities laws.The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995, and is including this statement for purposes of these safe harbor provisions.Forward-looking statements, which are based on certain assumptions and describe future plans, strategies and experiences of the Company, are generally identified by use of the words “believe”, “expect”, “intend”, “anticipate”, “estimate”, “project”, or similar expressions.The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain.Factors which could have a material adverse effect on the operations of the Company and the subsidiaries include, but are not limited to, changes in: interest rates, general economic conditions, legislative/regulatory changes, monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board, the quality or composition of the loan or investment portfolios, demand for loan products, deposit flows, competition, demand for financial services in the Company’s market area and accounting principles and guidelines.These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements.
